Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,872,415 B2 in view of D2 [US 2010/0239147 A1]. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of the U.S. Patent, wherein the data is received, the data is analyzed, the data is segmented, and the data is displayed, with the teachings of D2, wherein the data would be that of a ribs including centerline information. One skilled in the art would have been motivated to modify the U.S. Patent in this manner in order to use the particular area of interest to the analyzed. Not only would this be useful to identify the ribs, but any anatomical structure of a patient needing medical attention. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Claim 2 of the immediate application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of the U.S. Patent as the feature is determined as a centerline of the anatomical structure. Claim 3 of the immediate application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the U.S. Patent. Claim 4 of the immediate application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the U.S. Patent. Claim 5 of the immediate application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the U.S. Patent. Claim 6 of the immediate application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the U.S. Patent.  Claim 7 of the immediate application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the U.S. Patent.  Claim 8 of the immediate application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the U.S. Patent.  Claim 10 of the immediate application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the U.S. Patent.  Claim 10 of the immediate application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the U.S. Patent. Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,872,415 B2 in view of D2 [US 2010/0239147 A1]. Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 16 of U.S. Patent No. 10,872,415 B2 in view of D2 [US 2010/0239147 A1].  Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,872,415 B2 in view of D2 [US 2010/0239147 A1]. 
< Remainder of Page Left Intentionally Blank >
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 8, 10, 12-13, 16, 17, 21, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0254907 A1] in view of D2 [US 2010/0239147 A1].
Claim 1: A method for identifying an anatomic structure of a patient comprising:
receiving a 3D image data set of the patient; [D1, Figure 2 and [0022]] D1 teaches receiving 3D volume data from an image acquisition device such as a CT scanner. This is done, for example, to detect the spinal canal of a patient.

detecting a characteristic feature of the anatomic structure from the 3D image data set of the patient wherein the detecting is based on a prediction map, wherein the anatomic structure comprises a plurality of ribs; [D1, Figure 2, 3, and [0023-0026]] D1 teaches the initial detection of the spinal canal voxels using trained classifiers. From this, a refined topology is used to sample seed points and detect an updated set of spinal canal voxels is detected. As shown in figure 3, the imaging data includes the spinal components while including interconnected components. A probability map of the CT volume is generated and voxel wise classification is used to train the classifier.

automatically segmenting the anatomic structure based on the detecting step; and [D1, Figure 2 and [0036]] D1 teaches the output of the spinal canal segmentation result. This step proceeds upon determination of the topology of the spinal canal being converged.

displaying the segmented anatomic structure. [D1, Figure 2 and [0036]] D1 teaches the output of the spinal canal segmentation result and the display of the segmented results.
As described in claim 1, the prior art teaches the anatomic structure being the spinal canal of the patient, however, the prior art does not explicitly teach the limitation wherein the anatomic structure is specifically the ribs. The limitations are taught as follows: [D2, [0035-0036]] D2 teaches the detection of the image data and the detection of the landmark including that of the centerline of the ribs. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the data is received, the data is analyzed, the data is segmented, and the data is displayed, with the teachings of D2, wherein the data would be that of a ribs including centerline information. One skilled in the art would have been motivated to modify D1 in this manner in order to use the particular area of interest to the analyzed. Not only would this be useful to identify the ribs, but any anatomical structure of a patient needing medical attention. The adjustment to the identification of the structure includes the type of structure specifically identified.  It would have been obvious to the ordinarily-skilled artisan before the effective filing date of the claimed invention to detect another anatomical structure of the patient instead of the spinal canal using the data acquired from the medical imaging device providing 3D data. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.  

Claim 2: The method of claim 1 wherein the characteristic feature is a centerline of the anatomic structure. [D1, Figure 2 and [0017, 0023-0024]] D1 teaches the spine which is a rigid structure that protects the spinal cord. [D2, [0035-0036]] Further, D2 teaches the centerline of the anatomical structure, the ribs. 

Claim 8: The method of claim 1 wherein the prediction map is based on a machine learning algorithm. [D1, Figure 2 and [0017, 0023-0024]] D1 teaches the machine learning algorithm is used for voxel wise classification. From this data a probability map of the CT volume can be generated.

Claim 10: The method of claim 1 wherein the anatomic structure is rigid. [D1, Figure 2 and [0017, 0023-0024]] D1 teaches the spine which is a rigid structure that protects the spinal cord.

Claim 12: The method of claim 1 further comprising identifying the anatomical structure and wherein the identifying is performed by a computer and based on an annotated exemplary anatomical structure. [D1, [0023-0024]] The detection is done based upon annotated training data.

Claim 16: A system for segmenting an anatomical structure of a patient, the system comprising: a memory unit for storing 3D image data of the patient; a programmed processor operable to: detect a characteristic feature of the ribs and compute an augmented constrained region encompassing the ribs, and wherein the detecting is based on a prediction map; segment the ribs based on the detected characteristic feature and augmented constrained region; and a display in communication with the processor and for showing the segmented anatomical structure. Claim 16 is rejected for similar reasons as to those described in claim 1. 

Claim 17: The system of claim 16 wherein the characteristic feature is a rib centerline. Claim 17 Is rejected for similar reasons as to those described in claim 2.

Claim 22: The system of claim 16 wherein the prediction map is based on a machine learning algorithm. [D1, Figure 2, 3, and [0023-0026]] D1 teaches the initial detection of the spinal canal voxels using trained classifiers. From this, a refined topology is used to sample seed points and detect an updated set of spinal canal voxels is detected. As shown in figure 3, the imaging data includes the spinal components while including interconnected components. A probability map of the CT volume is generated and voxel wise classification is used to train the classifier.

Claim 23: The method of claim 1 further comprising use of the segmented anatomical structure for diagnosing, excising or ablating a tumor. [D1, [0003]] D1 teaches the analysis is done because it provides a diagnosis and therapy planning related to the radiotherapy and dosage information to resolve patient medical issues.
< Remainder of Page Left Intentionally Blank >
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0254907 A1] in view of D2 [US 2010/0239147 A1] in view of D3 [US 2012/0143090 A1].
Claim 3: The method of claim 2 wherein the detecting is performed based on optimizing prediction values of the prediction map. [D3, [0304]] D3 teaches image processing technique used including the shortest path algorithm. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 and D2, as described in claim 1 wherein the centerline information is already determined, with the teachings of D3, wherein the detecting is performed based upon an optimized method in which the efficiency is increased in order to detect based upon the values of optimized prediction map values. One skilled in the art would have been motivated to modify D1 and D2 in this manner in order to further perform the detecting as described in D3. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3.

Claim 4: The method of claim 3 wherein the optimizing prediction values of the prediction map is based on a shortest path algorithm. [D3, [0304]] D3 teaches image processing technique used including the shortest path algorithm.
< Remainder of Page Left Intentionally Blank >

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0254907 A1] in view of D2 [US 2010/0239147 A1] in view of D3 [US 2012/0143090 A1] in view of D4 [US 2008/0273777 A1].
Claim 5: The method of claim 2 further comprising localizing a center of the anatomical structure, and wherein the center is required to be on the centerline. [D3, [0119]] D3 teaches the volumetric CT of the spine and processing such as a thresholding or region growing.
 [D4, [Claim 6] [0010]] D4 teaches the centerline is generated and this is done with the three-dimensional line markings of the center of the structure. The centerline is obtained and the center of the structure is marked. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 and D2, as described in claim 1 wherein the centerline information is already determined, with the teachings of D3 and D4, wherein beyond the determination of the centerline information the center information is acquired with respect to the anatomical structure. The data being analyzed is already present and only further analysis is completed to find a center of the structure. One skilled in the art would have been motivated to modify D1 and D2 in this manner in order to further determine the center which would be present on the centerline as described in D3 and D4. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

Claim 6: The method of claim 5 further comprising computing an augmented constrained region encompassing the anatomic structure, and based on the detecting step. [D1, [0039]] With regards to the new features, D1 teaches the processor and memory used to implement the functions. Further, with regards to the augmented constrained region, [D3, [0119]] D3 teaches the volumetric CT of the spine and processing such as a thresholding or region growing.

Claim 7: The method of claim 5 wherein the localizing step is estimated by a probabilistic inference algorithm. [D1, [0020]] D1 teaches the segmentation of the spinal canal to be treated as a binary segmentation which is a probability of the voxel being in the foreground or background.

Claim 13: The method of claim 5 further comprising constructing hard constraints for each rib, and wherein the automatically segmenting step is based on the constructing step. [D1, 0019-0020] Claim 21 is rejected for similar reasons as to those described in claim 1, wherein D1 further teaches the foreground and background analysis in order to determined which set of voxels are included in the particular topology of the anatomical structure and conducting the segmentation based upon this discovery.
Claim 19: The system of claim 17 wherein the programmed processor is operable to construct hard constraints for the rib based on the rib centerline. Claim 19 is rejected for similar reasons as to those described in claim 5. 

Claim 21: The system of claim 19 wherein the programmed processor is operable to construct foreground and background constraints for the rip based on the rib centerline. [D1, 0019-0020] Claim 21 is rejected for similar reasons as to those described in claim 1, wherein D1 further teaches the foreground and background analysis in order to determined which set of voxels are included in the particular topology of the anatomical structure and conducting the segmentation based upon this discovery.
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661